            Case 3:17-cv-01785-HZ       Document 47     Filed 11/28/18   Page 1 of 2




Megan E. Glor, OSB No. 930178
Email: megan@meganglor.com
John C. Shaw, OSB No. 065086
Email: john@meganglor.com
Megan E. Glor, Attorneys at Law, P.C.
707 NE Knott Street, Suite 101
Portland, OR 97212
Telephone: (503) 223-7400
Facsimile: (503) 751-2071

Attorneys for Plaintiff David Black




                      IN THE UNITED STATES DISTRICT COURT

                            FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION


DAVID BLACK,

                      Plaintiff,                                 Case No. 3:17-CV-01785-HZ

       v.                                         PLAINTIFF’S UNOPPOSED MOTION FOR
                                                  LEAVE TO FILE DOCUMENT UNDER
HARTFORD LIFE INSURANCE                           SEAL
COMPANY,

                      Defendant.
                                                  Expedited Review Requested



                                   LR 7-1 CERTIFICATION

       The undersigned confirms pursuant to LR 7-1 that counsel for the parties have conferred

and that Defendant does not oppose this motion.

//



Page​​ 1​​ - ​PLAINTIFF’S ​UNOPPOSED​​ MOTION
FOR LEAVE TO FILE DOCUMENT UNDER SEAL
         Case 3:17-cv-01785-HZ          Document 47       Filed 11/28/18      Page 2 of 2




                                            MOTION

       Plaintiff challenges Defendant’s termination of his monthly long-term disability benefits

pursuant to ERISA, 29 U.S.C. § 1132(a)(1)(B). Pursuant to Fed. R. Civ. P. 5.2(d) and LR 5-2(d),

Plaintiff hereby moves for an order for leave to file under seal the Plaintiff’s Reply In Support Of

Motion for Summary Judgment, insofar as it reveals the contents of documents that have been

produced by Defendant subject to the Protective Order [Dkt #11] entered in this case.

       This document constitutes and/or quotes/reveals the contents of confidential and/or

proprietary documents that were produced by Defendant and that are subject to protective order

[Dkt #11].

                                             CONCLUSION

       WHEREFORE, Plaintiff respectfully moves this Court for an Order requiring Plaintiff’s

Reply In Support Of Motion for Summary Judgment be filed under seal.

       DATED: November 28, 2018.

                                                     Respectfully submitted,

                                                     s/ Megan E. Glor
                                                     Megan E. Glor, OSB No. 930178
                                                     Email: megan@meganglor.com
                                                     Telephone: (503) 223-7400
                                                     Facsimile: (503) 751-2071

                                                     Attorney for Plaintiff




Page​​ 2​​ - ​PLAINTIFF’S ​UNOPPOSED​​ MOTION
FOR LEAVE TO FILE DOCUMENT UNDER SEAL
